DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16-20 in the reply filed on 2/25/21 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster et al. (US 4,487,868, hereinafter Armbruster, cited by applicant). Evidence by Bates (US 3,926,716, cited by applicant).
Re Claim 1. Armbruster teaches process (i) for producing a metallic casting (C1/L10-19) or (ii) for producing a cured shaped part selected from the group consisting of core (abstract) comprising: 
- provision of a base mould material (sand, C2/L38-43), 
- provision of (a) an aqueous mixture comprising one or more aliphatic polymers in each case comprising structural units containing hydroxy groups and having the formula (1) 
-CH2-CH(OH)- (1), (Example 1, solution of polyvinyl alcohol)
- provision of (b) an aqueous mixture comprising one or more acids and/or one or more heat-labile acid precursors as catalyst (Example 1, solution of hydrochloric acid) for etherification of the hydroxy groups of the aliphatic polymer or polymers, 

- shaping of the mould material mixture (Example 1) and 
- to effect curing of the shaped mould material mixture to give the cured shaped part (Example 1), 
- heating of the shaped mould material mixture (Example 1) so that 
- heat-labile acid precursors present in the mould material mixture decompose with liberation of acid and/or 
- 65 -- hydroxy groups of the aliphatic polymer or polymers crosslink with one another in the presence of the acid or acids with etherification of the hydroxy groups, and 
– removal of water from the heated shaped mould material mixture (Example 1).  

Re Claim 2. Armbruster teaches wherein the shaping of the mould material mixture is carried out by shooting (Example 1).  

Re Claim 3. Armbruster teaches wherein - the heating of the shaped mould material mixture is carried out to a temperature in the range from 100 degree C to 300 degree C (Example 1, 425 degree F = 218.3 degree C).  

Re Claim 4. Armbruster teaches wherein the aliphatic polymers used - can be produced by at least partial hydrolysis of polyvinyl acetate (Example 1, polyvinyl alcohol)- 67 -.  

Re Claims 5 and 16. Armbruster teaches wherein the one or more aliphatic polymers comprise one or more polyvinyl alcohols (Example 1), where the totality of the polyvinyl alcohols used - has a degree of hydrolysis (re Claim 5) of > 50 mol%; and (re Claim 16) of in the range from 70 mol% to 100 mol% (Bates, Example – 88%) and/or - has a dynamic viscosity in the range from (re Claim 5) 0.1 to 30 mPa-s; and (re Claim 16) 1.0 to 15 mPa-s (0.1 -30 or 1-15 centipoise, Bates, Example – 6 centipoise) determined on a 4% strength (w/w) aqueous solution of the totality of the polyvinyl alcohols used at 20C.  

Re Claim 6. Armbruster teaches wherein the base mould material comprises: - one or more particulate refractory solids selected from the group consisting of - 68 - - oxides comprising one or more elements from the group consisting of and Zr (C2/L38-43).  

Re Claim 7. Armbruster teaches wherein - the ratio - of the total mass of aliphatic polymers used to - the total mass of base mould material used is 0.2:100 (C3/L51-62, binder = 4% of sand, polyhydroxy compound (polyvinyl alcohol) = 5% of binder, polyhydroxy compound (polyvinyl alcohol) = 0.2% of sand = 0.2:100).  

Re Claims 8, 9, and 19. Armbruster teaches wherein the one or more acids and/or the one or more heat-labile acid precursors are selected from the group consisting of: - inorganic protic acids which have (re Claim 8) a pKa of < 7; (re Claim 9) a pKa of < 3; and (re Claim 19) a pKa of < 5 (Example 1, hydrochloric acid, pKa = -5.9).  


Re Claim 10. Armbruster teaches - contacting of the cured shaped part with a casting metal to produce a metallic casting, with the casting metal preferably solidifying in contact with the cured shaped part (C1/L10-19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster as applied to claim 1 above, and further in view of Kato et al. (EP 1721689 A1, hereinafter Kato, cited by applicant).
The teachings of Armbruster have been discussed above.
Armbruster fails to specifically teach that the casting metal is selected from the group consisting of aluminium, magnesium, tin, zinc and alloys thereof and/or- 72 - - the temperature of the casting metal during casting is not higher than 900C.  

	The invention of Kato encompasses process for producing cast item. Kato teaches that the casting metal is selected from the group consisting of aluminium, magnesium, and alloys thereof (para. 14).  
	In view of Kato, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Armbruster to cast aluminium, magnesium, and alloys thereof, as Armbruster is not tied to any specific metal, and casting aluminium, magnesium, and alloys thereof using sand mold is well-known as disclosed by Kato.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster as applied to claim 1 above, and further in view of Apata et al. (“The Use of Rice Husk Ash as an Aggregate for Foundry Sand Mould Production”. In: Zhang L. et al. (Eds) Energy Technology 2017. The Minerals, Metals & Materials Series. Springer, Cham. https://doi.org/10.1007/978-3-319-52192-3_44, hereinafter Apata).
Armbruster fails to teach that the base mould material comprises: one or more particulate lightweight fillers.

The research of Apata encompasses use of rice husk ash in sand mold. Apata teaches that addition of rice husk ash improves the properties of foundry sand (abstract).
In view of Apata, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Armbruster to employ rice husk ash; since Apata teaches the advantage of using it, which is to improve the properties of foundry sand (abstract).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster.
Armbruster fails to specifically teach that the ratio of the total mass of aliphatic polymers used to the total mass of base mould material used11Preliminary Amendment Attorney's Docket No.: F6104-30201is in the range from: (re Claim 18) 0.3:100 to 10:100; or (re Claim 20) 0.5:100 to 9:100.  
	However, as the presence of aliphatic polymers increases the curing speed (C3/L24-36), the amount of aliphatic polymers, in turn the ratio of the total mass of aliphatic polymers used to the total mass of base mould material used, is a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Armbruster to find out the optimum11Preliminary Amendment the ratio of the total mass of aliphatic polymers used to the total mass of base mould material used11Preliminary Amendment  by routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/10/2021